Citation Nr: 1400367	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-27 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for rectal cancer (also claimed as adenocarcinoma and colon cancer), to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the right hand, to include as due to in-service herbicide exposure and to include as secondary to rectal cancer.

3.  Entitlement to service connection for peripheral neuropathy of the left hand, to include as due to in-service herbicide exposure and to include as secondary to rectal cancer.

4.  Entitlement to service connection for peripheral neuropathy of the right foot, to include as due to in-service herbicide exposure and to include as secondary to rectal cancer.

5.  Entitlement to service connection for peripheral neuropathy of the left foot, to include as due to in-service herbicide exposure and to include as secondary to rectal cancer.

6.  Entitlement to service connection for ischemic heart disease, to include as due to in-service herbicide exposure.

7.  Entitlement to service connection for bilateral hearing loss, to include as secondary to rectal cancer.

8.  Entitlement to service connection for tinnitus, to include as secondary to rectal cancer.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to March 1972, to include two tours in the Republic of Vietnam (Vietnam) during the Vietnam War era.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and January 2012 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The Veteran then perfected timely appeals of these issues.

In April 2013, the Veteran was afforded his requested Board hearing before the undersigned at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

Following the last adjudication of these issues in the October 2012 Supplemental Statements of the Case (SSOCs), additional evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in October 2012.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file.

The issues of:  (1) entitlement to service connection for bilateral hearing loss, to include as secondary to rectal cancer; (2) entitlement to service connection for tinnitus, to include as secondary to rectal cancer; and, (3) entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran served on land in Vietnam during the requisite period; thus, he is presumed to have been exposed to herbicides during his active military service.

2.  There is persuasive competent and credible medical evidence that shows that the Veteran's rectal cancer is etiologically related to his in-service herbicide exposure.

3.  There is persuasive competent and credible medical and lay evidence that shows that the Veteran's current peripheral neuropathy of the right hand is etiologically related to his chemotherapy treatment for his rectal cancer.

4.  There is persuasive competent and credible medical and lay evidence that shows that the Veteran's current peripheral neuropathy of the left hand is etiologically related to his chemotherapy treatment for his service-connected rectal cancer.

5.  There is persuasive competent and credible medical and lay evidence that shows that the Veteran's current peripheral neuropathy of the right foot is etiologically related to his chemotherapy treatment for his service-connected rectal cancer.

6.  There is persuasive competent and credible medical and lay evidence that shows that the Veteran's current peripheral neuropathy of the left foot is etiologically related to his chemotherapy treatment for his service-connected rectal cancer.

7.  Resolving reasonable doubt in favor of the Veteran, he has a current diagnosis of ischemic heart disease.


CONCLUSIONS OF LAW

1.  Service connection for rectal cancer is established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).
2.  Service connection for peripheral neuropathy of the right hand, as secondary to rectal cancer, is established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  Service connection for peripheral neuropathy of the left hand, as secondary to rectal cancer, is established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

4.  Service connection for peripheral neuropathy of the right foot, as secondary to rectal cancer, is established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

5.  Service connection for peripheral neuropathy of the left foot, as secondary to rectal cancer, is established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

6.  Service connection for ischemic heart disease on a presumptive basis is established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determinations in this decision, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Rectal Cancer

The Veteran claims that his rectal cancer is due to exposure to herbicides while serving in Vietnam.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disorder; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a nexus between the claimed in-service disease or injury and the present disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

However, a Veteran who served in Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  Here, the Veteran served on land in Vietnam during the requisite period; thus, he is presumed to have been exposed to herbicides during his active military service.  The Veteran also has a current diagnosis of rectal cancer.  See October 2008 private treatment record.  However, rectal cancer is not a recognized enumerated presumptive disease set forth in 38 C.F.R. § 3.309(e) pertaining to herbicide exposure.
 
Nevertheless, the Board must also consider whether service connection is warranted on a direct basis.  The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

The record contains conflicting medical opinions pertaining to the relationship between the Veteran's rectal cancer and his herbicide exposure.  A May 2011 VA examiner opined that there "was a less likely than not" relationship.  The examiner reasoned that the Veteran's type of cancer was not a presumptive disorder under the VA regulations and was more likely related to dietary and lifestyle factors.  The Board finds this opinion to be inadequate because there is no indication in the examination report that the examiner asked the Veteran about his lifestyle or diet during the examination; thus, the examiner's conclusion is unsubstantiated.  Also, the examiner's rationale that the cancer is not a presumptive disorder is inadequate because the Veteran can establish service connection on a direct basis.  In Polovick v. Shinseki, the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.  23 Vet. App. 48, 55 (2009).  The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association."  Polovick, Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  The Agent Orange Updates use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  

In contrast, the Veteran's treating private physicians opined in January 2010, October 2010, and August 2011 opinions that the Veteran's rectal cancer was "at least as likely as not" due to his in-service herbicide exposure.  The Veteran's treating physicians reviewed the Veteran's medical records and the medical literature, and asked the Veteran questions regarding alternate causes, to include the Veteran's family history, lifestyle, and weight, which were negative.  Thus, the opinions rendered are based on sound medical principles.  For these reasons, the Board finds the private opinions more probative than the May 2011 VA opinion.  Accordingly, service connection for rectal cancer is warranted. 

Peripheral Neuropathy 

The Veteran asserts that he has peripheral neuropathy of the bilateral hands and feet that is related to his chemotherapy treatment for his rectal cancer.  

For secondary service connection to be granted, generally there must be:  (1) medical evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary disability shall be considered a part of the original disability.  38 C.F.R. § 3.310 (2013); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The evidence of record, including a May 2009 VA outpatient treatment record, reflects continued complaints of and diagnoses of peripheral neuropathy of the bilateral hands and feet despite discontinuance of the medication, oxaliplatin.  Also, as discussed above, the Board found that service connection was warranted for rectal cancer.  Therefore, the first and second Wallin elements have clearly been satisfied.  

The only thing that remains to be established is whether the Veteran's current peripheral neuropathy of the bilateral hands and feet was caused or aggravated by his rectal cancer, to include the chemotherapy treatment required for his rectal cancer.  

In this regard, the Veteran has not been afforded a VA examination and medical opinion on this issue.  However, the Veteran's VA and private treatment records diagnose the Veteran on several occasions with peripheral neuropathy of the bilateral hands and feet due to oxaliplatin, an agent in chemotherapy that was used to treat his service-connected rectal cancer.  See April 2009, May 2009, and July 2010 private treatment records from Dr. T.; see also May 2009 VA treatment record.  The Veteran was also warned by his private physician, in January 2009, prior to starting his chemotherapy treatment, that there was a "strong likelihood" that the chemotherapy treatment for his rectal cancer would cause "persistent numbness" in his extremities due to the oxaliplatin.  There is no contrary medical evidence in the claims file.  Thus, the nexus element has been established. 

As each of the three Wallin elements has been met, service connection for peripheral neuropathy of the bilateral hands and feet, as secondary to rectal cancer, is warranted.

Ischemic Heart Disease

The Veteran claims that his ischemic heart disease is due to exposure to herbicides while serving in Vietnam.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disorder; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a nexus between the claimed in-service disease or injury and the present disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

However, a Veteran who served in Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  Ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina, is a recognized enumerated presumptive disease set forth in 38 C.F.R. 
§ 3.309(e) pertaining to herbicide exposure.  

Here, the Veteran served on land in Vietnam during the requisite period; thus, he is presumed to have been exposed to herbicides during his active military service.  
There is conflicting medical evidence of record on whether the Veteran has a current diagnosis of ischemic heart disease.  In private medical opinions dated in January 2010 and October 2010, the Veteran's treating private physician, Dr. T., diagnosed the Veteran with "atherosclerotic calcification (early stage ischemic heart disease)," based on the results of a September 2009 computed tomography (CT) scan.  In contrast, the Board notes that a subsequent July 2011 VA examination found that the Veteran did not have ischemic heart disease but based on the results of an electrocardiogram and chest x-ray.  The record shows that different diagnostic tests showed different results.  The Board resolves reasonable doubt in favor of the Veteran that he has a current diagnosis of ischemic heart disease.  Therefore, there being a presumption of herbicide exposure, and a current diagnosis of ischemic heart disease that VA regulations list among the list of diseases presumptively linked to herbicide exposure, the Board finds that service connection for ischemic heart disease is warranted.


ORDER

The claim for service connection for rectal cancer is granted.

The claim for service connection for peripheral neuropathy of the right hand, as secondary to rectal cancer, is granted.

The claim for service connection for peripheral neuropathy of the left hand, as secondary to rectal cancer, is granted.

The claim for service connection for peripheral neuropathy of the right foot, as secondary to rectal cancer, is granted.

The claim for service connection for peripheral neuropathy of the left foot, as secondary to rectal cancer, is granted.

The claim for service connection for ischemic heart disease is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Regarding the bilateral hearing loss and tinnitus claims, a remand is required to provide the Veteran with a VA addendum medical opinion.  The Board has found that service-connection for rectal cancer is warranted.  Throughout his appeal, the Veteran has argued that his bilateral hearing loss and tinnitus began after he started chemotherapy treatment for his service-connected rectal cancer.  See Board hearing transcript dated in April 2013; see also VA Medical Center (VAMC) treatment record dated in June 2009.  The Veteran was afforded a VA examination and medical opinion in October 2012.  The VA examiner provided a negative nexus opinion concerning direct service connection, but did not address secondary service connection.  38 C.F.R. § 3.310.  The Board finds that this medical opinion is necessary before the claims can be decided on the merits.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

Regarding the TDIU claim, in light of the Board's decision herein, the RO is the tribunal with the authority to implement the award and assign in the first instance disability ratings.  Thereafter, the RO should reconsider the TDIU issue.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the entire claims file to the examiner who conducted the October 2012 VA audiological examination for an addendum medical opinion, as set forth below.  If the prior VA examiner is not available, forward the entire claims file to another appropriate medical professional for a response to the following questions.  If deemed necessary by the examiner, afford the Veteran a VA audiological examination.  The claims folder must be made available to the examiner for review.  The examiner must specifically answer the following questions: 

A)  Is it at least as likely as not that the Veteran's currently diagnosed bilateral hearing loss was caused by his rectal cancer, to include his chemotherapy treatment for his rectal cancer? 

B)  Is it at least as likely as not that the Veteran's currently diagnosed bilateral hearing loss was aggravated (permanently worsened beyond the natural progression) by his rectal cancer, to include his chemotherapy treatment for his rectal cancer?  If aggravation is found, the examiner should indicate (i) the baseline manifestations of the Veteran's bilateral hearing loss absent the effect of aggravation, and (ii) the increased manifestations that are proximately due to the rectal cancer, to include his chemotherapy treatment.

C)  Is it at least as likely as not that the Veteran's currently diagnosed tinnitus was caused by his rectal cancer, to include his chemotherapy treatment for his rectal cancer? 

D)  Is it at least as likely as not that the Veteran's currently diagnosed tinnitus was aggravated (permanently worsened beyond the natural progression) by his rectal cancer, to include his chemotherapy treatment for his rectal cancer?  If aggravation is found, the examiner should indicate (i) the baseline manifestations of the Veteran's tinnitus absent the effect of aggravation, and (ii) the increased manifestations that are proximately due to the rectal cancer, to include his chemotherapy treatment.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorders.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible.

2.  Reconsider the TDIU issue and if necessary, conduct development to enable a determination to be made on whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities.    

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


